Case 1:20-cv-01868-ER Document1 Filed 03/03/20 Page 1of11

Helen F. Dalton & Associates, P.C.
Roman Avshalumov (RA 5508)
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Telephone: 718-263-9591

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Xx

ROBERS COSTILLA MATTO, DANIEL PAISIG VALENCIA,
WILBERT COSTILLA MATTO, and ALDO VALENZUELA
HILAR, individually and on behalf of all others similarly situated,

COLLECTIVE ACTION
Plaintiffs, COMPLAINT

JURY TRIAL

-against-
DEMANDED

OUREM IRON WORKS, INC., and ARTHUR VIEIRA, as an
individual,

Defendants.

 

1,

Plaintiffs, ROBERS COSTILLA MATTO, DANIEL PAISIG VALENCIA,
WILBERT COSTILLA MATTO, and ALDO VALENZUELA HILAR,
individually and on behalf of ali others similarly situated, (hereinafter referred to as
"Plaintiffs"), by their attorneys at Helen F. Dalton & Associates, P.C., allege, upon
personal knowledge as to themselves and upon information and belief as to other
matters, as follows:
PRELIMINARY STATEMENT

Plaintiffs, ROBERS COSTILLA MATTO, DANIEL PAISIG VALENCIA,
WILBERT COSTILLA MATTO, and ALDO VALENZUELA HILAR,
individually and on behalf of all others similarly situated, through undersigned
counsel, brings this action against OUREM IRON WORKS, INC., and ARTHUR
VIEIRA, as an individual, (hereinafter referred to as "Defendants"), to recover
damages for egregious violations of state and federal wage and hour laws arising out
of Plaintiffs’ employment at OUREM IRON WORKS, INC., located at 498 e
Nepperhan Avenue, Yonkers, New York 10701.

 
10.

11,

12.

Case 1:20-cv-01868-ER Document1 Filed 03/03/20 Page 2 of 11

As a result of the violations of Federal and New York State labor laws delineated
below, Plaintiffs seek cornpensatory damages and liquidated damages in an amount
exceeding $100,000.00. Plaintiffs also seek interest, attorneys’ fees, costs, and all

other legal and equitable remedies this Court deems appropriate.

JURISDICTION AND VENUE
This Court has subject matter jurisdiction over Plaintiffs’ federal claims pursuant to
the FLSA, 29 U.S.C. §216 and 28 U.S.C. §1331.
This Court has supplemental jurisdiction over Plaintiffs’ state law claims pursuant to
28 U.S.C. §1367.
Venue is proper in the SOUTHERN District of New York pursuant to 28 U.S.C.
§1391(b) because a substantial part of the events or omissions giving rise to the
claims occurred in this district.
This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.

§§2201 & 2202.

THE PARTIES
Plaintiff ROBERS COSTILLA MATTO residing at 17 Dobbs Ferry Road, White
Plains, New York 10607, was employed from in or around September 2008 until in or
around November 2015 by Defendants at OUREM IRON WORKS, INC.
Plaintiff DANIEL PAISIG VALENCIA residing at 10 Florence Avenue, White Plains,
New York 10607, was employed from in or around May 2010 until in or around April
2017 by Defendants at OUREM IRON WORKS, INC.
Plaintiff WILBERT COSTILLA MATTO residing at 22 Dekalb Avenue, White
Plains, New York 10605, was employed from in or around September 2001 until in or
around March 2016 by Defendants at OUREM IRON WORKS, INC.
Plaintiff ALDO VALENZUELA HILAR residing at 657 Palcid Avenue, Yonkers,
New York 10703, was employed from in or around May 2000 until in or around
February 2016 by Defendants at OUREM IRON WORKS, INC.
Defendant, OUREM IRON WORKS, INC. is a corporation organized under the laws
of New York.
13.

14,

15.

16,

17.

18.

19,

20.

21.

22.

Case 1:20-cv-01868-ER Document1 Filed 03/03/20 Page 3 of 11

Defendant, OUREM IRON WORKS, INC. is a corporation authorized to do business
under the laws of New York. |

Upon information and belief, Defendant, OUREM IRON WORKS, INC. is a
corporation organized under the laws of New York with a principal executive office
at 498 E Nepperhan Avenue, Yonkers, New York 10701.

Upon information and belief, Defendant ARTHUR VIEIRA owns and/or operates
OUREM IRON WORKS, INC.,

Upon information and belief, Defendant ARTHUR VIEIRA is the Chief Executive
Officer of OUREM IRON WORKS, INC., .
Upon information and belief, Defendant ARTHUR VIEIRA is an agent of OUREM
IRON WORKS, INC.,

Upon information and belief, Defendant ARTHUR VIEIRA has power over personnel
decisions at OUREM IRON WORKS, INC.,

Upon information and belief, Defendant ARTHUR VIEIRA has power over payroll
decisions at OUREM IRON WORKS, INC.,

Defendant ARTHUR VIEIRA has the power to hire and fire employees at OUREM
IRON WORKS, INC., establish and pay their wages, set their work schedule, and
maintains their employment records.

During all relevant times herein, Defendant ARTHUR VIEIRA was Plaintiffs’
employer within the meaning of the FLSA and NYLL.

On information and belief, OUREM IRON WORKS, INC. is, at present and has been
at all times relevant to the allegation in the complaint, an enterprise engaged in
interstate commerce within the meaning of the FLSA in that the entity (i) has had
employees engaged in commerce or in the production of goods for commerce, and
handle, sell or otherwise work on goods or material that have been moved in or
produced for commerce by any person: and (ii) has had an annual gross volume of

sales of not less than $500,000.00.

FACTUAL ALLEGATIONS
23,

24,

25.

26.

27.

28.

30.

Case 1:20-cv-01868-ER Document1 Filed 03/03/20 Page 4 of 11

Plaintiff ROBERS COSTILLA MATTO was employed from in or around September
2008 until in or around November 2015 by Defendants at OUREM IRON WORKS,
INC.

During Plaintiff ROBERS COSTILLA MATTO’s employment by Defendants,
Plaintiff's primary duties were as an iron worker and installer while performing other
miscellaneous duties from in or around March 2014 until in or around November
2015.

Plaintiff ROBERS COSTILLA MATTO was paid by Defendants approximately
$19.00 per hour from in or around March 2014 until in or around December 2014,
and approximately $20.00 per hour from in or around January 2015 until in or around
November 2015.

Plaintiff worked approximately seventy-two (72) hours or more per week during his
employment by Defendants from in or around March 2014 until in or around
November 2015.

Although Plaintiff ROBERS COSTILLA MATTO worked approximately seventy-two
(72) hours or more per week during his employment by Defendants from in or around
March 2014 until in or around November 2015, Defendants did not pay Plaintiff time
and a half (1.5) for hours worked over forty (40), a blatant violation of the overtime
provisions contained in the FLSA and NYLL.

Plaintiff DANIEL PAISIG VALENCIA was employed from in or around May 2010
until in or around April 2017 by Defendants at OUREM IRON WORKS, INC.

.During Plaintiff DANIEL PAISIG VALENCIA’s employment by Defendants,

Plaintiffs primary duties were as a painter and installer while performing other
miscellaneous duties from in or around March 2014 until in or around April 2017.
Plaintiff DANIEL PAISIG VALENCIA was paid by Defendants approximately
$13.50 per hour from in or around March 2014 until in or around December 2014,
approximately $14.50 per hour from in or around January 2015 until in or around
November 2016, and approximately $17.00 per hour from in or around January 2017
until in or around April 2017.
31,

32.

33,

34,

35.

36.

37,

38,

39,

Case 1:20-cv-01868-ER Document1 Filed 03/03/20 Page 5 of 11

Plaintiff worked approximately seventy-two (72) hours or more per week during his
employment by Defendants from in or around March 2014 until in or around April
2017.

Although Plaintiff DANIEL PAISIG VALENCIA worked approximately seventy-two
(72) hours or more per week during his employment by Defendants from in or around
March 2014 until in or around November 2015, Defendants did not pay Plaintiff time
and a half (1.5) for hours worked over forty (40), a blatant violation of the overtime
provisions contained in the FLSA and NYLL.

Plaintiff WILBERT COSTILLA MATTA was employed from in or around September
2001 until in or around March 2016 by Defendants at OUREM IRON WORKS, INC.
During Plaintiff WILBERT COSTILLA MATTA’s employment by Defendants,
Plaintiff's primary duties were as an installer while performing other miscellaneous
duties from in or around March 2014 until in or around March 2016.

Plaintiff WILBERT COSTILLA MATTA was paid by Defendants approximately
$19.00 per hour from in or around March 2014 until in or around December 2014,
and approximately $20.00 per hour from in or around January 2015 until in or around
March 2016. .

Plaintiff worked approximately seventy-two (72) hours or more per week during his
employment by Defendants from in or around March 2014 until in or around April
2017.

Although Plaintiff WILBERT COSTILLA MATTA worked approximately seventy-
two (72) hours or more per week during his employment by Defendants from in or
around March 2014 until in or around November 2015, Defendants did not pay
Plaintiff time and a half (1.5) for hours worked over forty (40), a blatant violation of
the overtime provisions contained in the FLSA and NYLL.

Plaintiff ALDO VALENZUELA HILAR was employed from in or around May 2000
until in or around February 2016 by Defendants at OUREM IRON WORKS, INC.
During Plaintiff ALDO VALENZUELA HILAR’S employment by Defendants,
Plaintiffs primary duties were as an iron worker and installer, while performing other

miscellaneous duties from in or around March 2014 until in or around February 2016.
40,

41.

42.

43,

44,

4S,

46.

47,

Case 1:20-cv-01868-ER Document1 Filed 03/03/20 Page 6 of 11

Plaintiff ALDO VALENZUELA HILAR was paid by Defendants approximately
$20.00 per hour from in or around March 2014 until in or around December 2014,
and approximately $22.00 per hour from in or around January 2015 until in or around
February 2016.

Plaintiff ALDO VALENZUELA HILAR worked approximately seventy-two (72)
hours or more per week during his employment by Defendants from in or around
March 2014 until in or around February 2016.

Although Plaintiff ALDO VALENZUELA HILAR worked approximately seventy-
two (72) hours or more per week during his employment by Defendants from in or
around March 2014 until in or around February 2016, Defendants did not pay
Plaintiff time and a half (1.5) for hours worked over forty (40), a blatant violation of
the overtime provisions contained in the FLSA and NYLL.

Upon information and belief, Defendants willfully failed to post notices of the
minimum wage and overtime wage requirements in a conspicuous place at the
location of their employment as required by both the NYLL and the FLSA.

Upon information and belief, Defendants willfully failed to keep payroll records as
required by both NYLL and the FLSA.

As a result of these violations of Federal and New York State labor laws, Plaintiffs
seek compensatory damages and liquidated damages in an amount exceeding
$100,000.00. Plaintiffs also seek interest, attorneys’ fees, costs, and all other legal and

equitable remedies this Court deems appropriate.

COLLECTIVE ACTION ALLEGATIONS

Plaintiffs bring this action on behalf of themselves and other employees similarly
situated as authorized under the FLSA, 29 U.S.C. § 216(b). The employees similarly
situated are the collective class.

Collective Class: All persons who are or have been employed by the Defendants as
iron workers, painters, ad installers, or other similarly titled personnel with
substantially similar job requirements and pay provisions, who were performing the
same sort of functions for Defendants, other than the executive and management

positions, who have been subject to Defendants’ common practices, policies,
48.

49,

50.

51.

52.

53.

54.

55.
56,

57.

Case 1:20-cv-01868-ER Document1 Filed 03/03/20 Page 7 of 11

programs, procedures, protocols and plans including willfully failing and refusing to
pay required overtime wage compensation.

Upon information and belief, Defendants employed between 50 and 100 employees
within the past three years subjected to similar payment structures.

Upon information and belief, Defendants suffered and permitted Plaintiffs and the
Collective Class to work more than forty hours per week without appropriate
overtime compensation.

Defendants’ unlawful conduct has been widespread, repeated, and consistent.

Upon information and belief, Defendant had knowledge that Plaintiffs and the
Collective Class performed work requiring overtime pay.

Defendants’ conduct as set forth in this Complaint, was willful and in bad faith, and
has caused significant damages to Plaintiff and the Collective Class.

Defendants are liable under the FLSA for failing to properly compensate Plaintiff and
the Collective Class, and as such, notice should be sent to the Collective Class. There
are numerous similarly situated current and former employees of Defendants who
have been denied overtime pay in violation of the FLSA and NYLL, who would
benefit from the issuance of a Court-supervised notice of the present lawsuit, and the
opportunity to join the present lawsuit. Those similarly situated employees are
known to Defendants and are readily identifiable through Defendants’ records.

The questions of law and fact common to the putative class predominate over any
questions affecting only individual members. |

The claims of Plaintiffs are typical of the claims of the putative class.

Plaintiffs and their counsel will fairly and adequately protect the interests of the
putative class.

A collective action is superior to other available methods for the fair and efficient

adjudication of this controversy.

FIRST CAUSE OF ACTION
Overtime Wages Under The Fair Labor Standards Act
58,
59.

60.

61.

62.

63.

64.

65.
66.

67,

Case 1:20-cv-01868-ER Document1 Filed 03/03/20 Page 8 of 11

Plaintiffs re-allege and incorporate by reference all allegations in all preceding
paragraphs.

Plaintiffs have consented in writing to be a party to this action, pursuant to 29 U.S.C.
§216(b).

At all times relevant to this action, Plaintiffs were engaged in commerce or the
production of goods for commerce within the meaning of 29 U.S.C. §§206(a) and
207(a).

At all times relevant to this action, Defendants were employers engaged in commerce
or the production of goods for commerce within the meaning of

29 U.S.C. §§206(a) and 207(a).

Defendants willfully failed to pay Plaintiffs overtime wages for hours worked in
excess of forty (40) hours per week at a wage rate of one and a half (1.5) times the
regular wage, to which Plaintiffs were entitled under 29 U.S.C. §§206(a) in violation
of 29 U.S.C. §207(a)(1).

Defendants’ violations of the FLSA as described in this Complaint have been willful
and intentional. Defendants have not made a good effort to comply with the FLSA
with respect to the compensation of the Plaintiffs.

Due to Defendants’ FLSA violations, Plaintiffs are entitled to recover from
Defendants, jointly and severally, their unpaid wages and an equal amount in the
form of liquidated damages, as well as reasonable attorneys fees and costs of the

action, including interest, pursuant to the FLSA, specifically 29 U.S.C. §216(b).

SECOND CAUSE OF ACTION
Overtime Wages Under New York Labor Law
Plaintiffs re-allege and incorporate by reference all allegations in all preceding
paragraphs.
At all times relevant to this action, Plaintiffs were employed by Defendants within the
meaning of New York Labor Law §§2 and 651.
Defendants failed to pay Plaintiffs overtime wages for hours worked in excess of

forty hours per week at a wage rate of one and a half (1.5) times the regular wage to
Case 1:20-cv-01868-ER Document1 Filed 03/03/20 Page 9 of 11

which Plaintiffs were entitled under New York Labor Law §652, in violation of 12
N.Y.C.R.R. 137-13.

68. Due to Defendants’ New York Labor Law violations, Plaintiffs are entitled to recover
from Defendants, jointly and severally, their unpaid overtime wages and an amount
equal to their unpaid overtime wages in the form of liquidated damages, as well as
reasonable attorneys’ fees and costs of the action, including interest in accordance

with NY Labor Law §198(1-a).

THIRD CAUSE OF ACTION

Violation of the Notice and Recordkeeping Requirements of the New York Labor Law

69, Plaintiffs re-allege and incorporate by reference all allegations in all preceding
paragraphs.

70. Defendants failed to provide Plaintiffs with a written notice, in English and in
Spanish (Plaintiffs’ primary language), of their rate of pay, regular pay day, and such
other information as required by NYLL §195(1).

71. Defendants are liable to Plaintiffs in the amount of $5,000.00 per Plaintiff, together

with costs and attorneys’ fees.

FOURTH CAUSE OF ACTION
Violation of the Wage Statement Requirements of the New York Labor Law
72. Plaintiffs re-allege and incorporate by reference all allegations in all preceding
paragraphs.
73. Defendants failed to provide Plaintiffs with wage statements upon each payment of
wages, as required by NYLL §195(3)
74, Defendants are liable to Plaintiffs in the amount of $5,000.00 per Plaintiff, together

with costs and attorneys’ fees.

PRAYER FOR RELIEF
Wherefore, Plaintiffs respectfully request that judgment be granted:
a. Declaring Defendants’ conduct complained herein to be in violation of the

Plaintiffs’ rights under the FLSA, the New York Labor Law, and its regulations,
Case 1:20-cv-01868-ER Document1 Filed 03/03/20 Page 10 of 11

b. Awarding Plaintiffs unpaid overtime wages;

c. Awarding Plaintiffs liquidated damages pursuant to 29 U.S.C. §216 and New
York Labor Law §§198(1-a), 663(1);

d. Awarding Plaintiffs prejudgment and post-judgment interest,

e. Awarding Plaintiffs the costs of this action together with reasonable attorneys’
fees; and

f. Awarding such and further relief as this court deems necessary and proper.

DEMAND FOR TRIAL BY JURY
Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury on all questions of fact raised by the complaint.

Dated: This ) ndday of March 2020.

 

 

Aoman Avshaltmov, Esq. (RA 5508)
Helen F. Dalton & Associates, PC
80-02 Kew Gardens Road, Snite 601
Kew Gardens, NY 11415
Telephone: 718-263-9591
Fax: 718-263-9598

10
Case 1:20-cv-01868-ER Document1 Filed 03/03/20 Page 11 of 11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBERS COSTILLA MATTO, DANIEL PAISIG VALENCIA, WILBERT COSTILLA
MATTO, and ALDO VALENZUELA HILAR, individually and on behalf of all others similarly
situated,

Plaintiffs,
-against-
OUREM IRON WORKS, INC., and ARTHUR VIEIRA, as an individual,

Defendants.

 

SUMMONS & COMPLAINT

 

HELEN F. DALTON & ASSOCIATES, P.C.
Attorneys for Plaintiffs
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Phone (718) 263-9591
Fax (718) 263-9598

 

TO:

OUREM IRON WORKS, INC.
498 EF NEPPERHAN AVENUE
YONKERS, NEW YORK 10701

ARTHUR VIEIRA

498 KE NEPPERHAN AVENUE
YONKERS, NEW YOK 10701

11
